Name: EFTA SURVEILLANCE AUTHORITY DECISION No 74/94/COL of 27 June 1994 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0074EFTA SURVEILLANCE AUTHORITY DECISION No 74/94/COL of 27 June 1994 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Norway Official Journal L 247 , 22/09/1994 P. 0050 - 0051EFTA SURVEILLANCE AUTHORITY DECISION No 74/94/COL of 27 June 1994 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I in Annex I to the Agreement on the European Economic Area concerning animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC, hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 10 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) thereof,Whereas Norway considers, as stated in a letter dated 4 January 1994, its territory to be free of infectious bovine rhinotracheititis (IBR);Whereas Norway has submitted documentation to the EFTA Surveillance Authority as provided for in Article 10 of the Cattle and Swine Act;Whereas the authorities of Norway apply for national movement of bovine animals rules at least equivalent to those foreseen in this Decision;Whereas Norway has undertaken to monitor the situation by annual surveys and to submit a report to the EFTA Surveillance Authority annually of the findings concerning IBR;Whereas it is appropriate to propose certain additional guarantees to protect the disease status in Norway;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which are themselves regarded as free from IBR;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Bovine animals intended for breeding and production coming from an EFTA State or EC Member State and destined for Norway, must fulfil the following conditions:1.1. according to official information, no clinical or pathological evidence of infectious bovine rhinotracheitis (IBR) disease must have been reported in the herd of origin for the past 12 months;1.2. the bovines must have been isolated in accommodation approved by the competent authority for the 30 days immediately prior to movement;1.3. the bovines must have been subjected to a serological test for IBR on sera taken at least 21 days after entry into isolation, with negative results. All animals in isolation must also have given negative results to this test;1.4. the bovines must not have been vaccinated against IBR.2. Bovines intended for slaughter coming from an EFTA State or EC Member State and destined for Norway must be transported directly to the slaughterhouse of destination.3. The health certificate provided for in Annex F to the Cattle and Swine Act must be completed by the following for bovines sent to Norway:'bovines in accordance with EFTA Surveillance Authority Decision No 74/94/COL of 27 June 1994 concerning additional guarantees relating to infectious bovine rhinotracheititis for bovines destined for Norway`.4. Norway shall submit an annual report of its monitoring and findings concerning IBR. This report shall be submitted to the EFTA Surveillance Authority at the latest by 1 April the following year.5. The conditions laid down in points 1 to 3 shall not apply to introduction into Norway of bovine animals from an EFTA State, or from a part thereof, which pursuant to Article 10 of the Cattle and Swine Act has been granted additional guarantees corresponding to those provided for in this Decision.6. This Decision shall enter into force on 1 July 1994.7. This Decision is addressed to the EFTA States.8. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College Member